Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is the U.S. National Stage of PCT/US17/60398, filed November 7, 2016 that is hereby acknowledged by the Examiner.

Status of the Claims
The amendment dated 05/07/2019 is acknowledged.  Claims 1-11 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruprecht et al. “Ruprecht” (US PGPUB 2010/0092513) in view of Mandl et al. “Mandl” (Nature Medicine, 2008, 14(10):1077-1087).
	The claims are directed to a method for developing a human immunodeficiency virus (HIV) infection in a non- human primate, said method comprising: providing a non-human primate with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist to the non-human primate; and exposing the non-human primate to a chimeric HIV composition containing sequences from a human immunodeficiency virus genome of subtype clade C.
	Regarding claim 1, Ruprecht teaches a method for developing a human immunodeficiency virus (HIV) infection in a nonhuman primate (para [0011] "the invention provides a method for assessing the efficacy of a candidate AIDS vaccine in a non-human primate"), said method comprising: providing a non-human primate (para (0011] "assessing the efficacy of a candidate AIDS vaccine in a non-human primate"; [01051]; and exposing the non-human primate to a chimeric HIV composition containing sequences from a human immunodeficiency virus genome of subtype clade C (para [0011] "infecting the non-human primate with the viral particle of the invention, and detecting disease progression"; [0008]-[0010] "vectors and compositions which include the HIV clade C envelope polynucleotides and polypeptides of the invention"; [0093]-[0094] "vector system useful for delivering polynucleotides ... recombinant poxvirus vaccines ... conjugate vectors, such as the adenovirus chimeric vectors"). 
Ruprecht does not specifically teach the primate is provided with weakened immune response, the weakened immune response being
result of administration of IFN type 1 receptor antagonist to the non-human primate.
Mandl, however, teaches assessing HIV infection in a non-human primate wherein the primate is provided with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist (DV056) to the non-human primate (p. 1079, col 1, para 2 ''we investigated the in vivo maturation and trafficking of DCs in rhesus macaques versus sooty mangabeys after infection with SIVsm"; p. 1079, col 2, para 2 "a potent dual TLR7 and TLR9 antagonist, DV056 ... has been modified for optimum activity in both rhesus macaque sand humans (data not shown), allowed us to ask whether the sameTLR7 and TLR9 pathway responsible for recognition of SIV and HIV in humans is responsible for recognition of SIV in rhesus macaques. As with IRS954, stimulation of human PBMCs with iSIV in the presence of DV056 markedly inhibited IFN-a production (Fig. 2a).The addition of DV056 to rhesus macaque PBMCs stimulated with iSIV resulted in >90% inhibition of IFN-a production (Fig. 2b).Thus, SIV, like HIV, requires TLR7, TLR9 or both to induce a type I interferon response in both rhesus macaques and humans").
	Accordingly, it would have been obvious to one of ordinary skill in the art to have used the primate animal models of HIV as taught by Ruprecht with a weakened immune response resulting from inhibition of IFN type 1 production as taught by Mandl when performing screens for potential antiviral therapies.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to better understand the mechanism of any measured efficacy.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 2, 7 and 10, Ruprecht teaches the non-human primate is a macaque (para [0130] ''Two groups of newborn macaques were vaccinated"), yet does not specifically teach the macaque is a pig-tailed macaque. However, Ruprecht does teach the method can be applied to any primate species since they have immune systems that operate similarly (para [0105] "primates, including non-human primates such as chimpanzees and other apes and monkey species ... The system described above is intended for use in any of the above vertebrate species, since the immune systems of all of these vertebrates operate similarly"). Since it was well known in the art of medicine that several species of macaque are used extensively in animal testing, it would have been obvious to one of ordinary skill in the art that a pig-tailed macaque could be used as the macaque species in the methods taught by Ruprecht.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to utilize any available macaque for a model of HIV infection with a representative immune system.
	Regarding claim 6, Ruprecht teaches a method for evaluating an anti-HIV compound in a non-human primate, said method comprising: providing a non-human primate (para [0011] "assessing the efficacy of a candidate AIDS vaccine in a non-human primate"; [0105]); exposing the non-human primate to a chimeric HIV composition containing sequences from a human immunodeficiency virus genome of
subtype clade C to obtain an exposed non-human primate (para [0011] "infecting the non-human primate with the viral particle of the invention, and detecting disease progression"; [0008]-[0010] "vectors and compositions which include the HIV clade C envelope polynucleotides and polypeptides of the invention"; (0093]-[0094] "vector system useful for delivering polynucleotides ... conjugate vectors, such as the adenovirus chimeric vectors"; [0130] "Group 1 animals were given a combination of DNA expression plasmids encoding SIVgag-proteasel, HIVtat and HIV1084ienv"}: administering an anti-HIV compound to the exposed non-human primate (para [0011] "the invention provides a method for assessing the
efficacy of a candidate AIDS vaccine in a non-human primate. The method includes the steps of administering a candidate AIDS vaccine to a subject"; [0130] "Two groups of newborn macaques were vaccinated"); and monitoring the exposed non-human primate for changes in immune cells of the exposed non-human primate in response to the anti-HIV compound (para [0011] "and detecting disease progression"; [0130] "Cellular and humeral immunity were assessed 2 weeks after each vaccination time point").
Ruprecht does not specifically teach the primate is provided with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist to the non-human primate.
Mandi teaches assessing HIV infection in a non-human primate wherein the primate is provided with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist (DV056) to the non-human primate (p. 1079, col 1, para 2 ''we investigated the in vivo maturation and trafficking of DCs in rhesus macaques versus sooty mangabeys after infection
with SIVsm"; p. 1079, col 2, para 2 "a potent dual TLR7 and TLR9 antagonist, DV056 ... has been modified for optimum activity in both rhesus macaque sand humans (data not shown), allowed us to ask whether the sameTLR7 and TLR9 pathway responsible for recognition of SIV and HIV in humans is responsible for recognition of SIV in rhesus macaques. As with IRS954, stimulation of human PBMCs with iSIV in the presence of DV056 markedly inhibited IFN-a production (Fig. 2a). The addition of DV056 to rhesus macaque PBMCs stimulated with iSIV resulted in >90% inhibition of IFN-a production (Fig. 2b). Thus, SIV, like HIV, requires TLR7, TLR9 or both to induce a type I interferon response in both rhesus macaques and humans"). 
Since there is an unexplained diversity in disease courses observed in HIV
infected humans, it would have been obvious to one of ordinary skill in the art to have used the primate animal models of HIV as taught by Ruprecht with a weakened immune response resulting from inhibition of IFN type 1 production as taught by Mandi when performing screens for potential antiviral therapies.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to better understand the mechanism of any measured efficacy.  
Regarding claim 9, Ruprecht teaches a method for evaluating a HIV vaccine in a non-human primate, said method comprising: providing a non-human primate (para [0011] "assessing the efficacy of a candidate AIDS vaccine in a non-human primate"; [01051); exposing the non-human primate to a chimeric HIV composition containing sequences from a human immunodeficiency virus genome of
subtype clade C to obtain an exposed non-human primate (para [0011) "infecting the non-human primate with the viral particle of the invention, and detecting disease progression"; [0008J-[001 OJ "vectors and compositions which include the HIV clade C envelope polynucleotides and polypeptides of the invention"; [0093]-[0094J "vector system useful for delivering polynucleotides ... conjugate vectors, such as the adenovirus chimeric vectors"; [0130J "Group 1 animals were given a combination of DNA expression plasmids encoding SIVgag-proteasel, HIVtat and HIV1084ienv"}; administering a HIV vaccine to the exposed non-human primate (para [0011J "the invention provides a method for assessing the efficacy of
a candidate AIDS vaccine in a non-human primate. The method includes the steps of administering a candidate AIDS vaccine to a subject"; [0130) "Two groups of newborn macaques were vaccinated"); and
monitoring the exposed non-human primate for changes in immune cells of the exposed nonhuman primate in response to the HIV vaccine (para [0011) "and detecting disease progression"; [0130) "Cellular and humeral immunity were assessed 2 weeks after each vaccination time point").
Ruprecht does not specifically teach the primate is provided with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist to the non-human primate.
Mandl, however, teaches assessing HIV infection in a non-human primate wherein the primate is provided with weakened immune response, the weakened immune response being result of administration of IFN type 1 receptor antagonist (DV056) to the non-human primate (p. 1079, col 1, para 2 ''we investigated the in vivo maturation and trafficking of DCs in rhesus macaques versus sooty mangabeys after infection with SIVsm"; p. 1079, col 2, para 2 "a potent dual TLR7 and TLR9 antagonist, DV056 ... has been modified for optimum activity in both rhesus macaque sand humans (data not shown}, allowed us to ask whether the sameTLR7 and TLR9 pathway responsible for recognition of SIV and HIV in humans is responsible for recognition of SIV in rhesus macaques.  As with IRS954, stimulation of human PBMCs with iSIV in the presence of DV056 markedly inhibited IFN-a production (Fig. 2a}. The addition of DV056 to rhesus macaque PBMCs stimulated with iSIV resulted in >90% inhibition of IFN-a production (Fig. 2b).  Thus, SIV, like HIV, requires TLR7, TLR9 or both to induce a type I interferon response in both rhesus macaques and humans"). 
Since there is an unexplained diversity in disease courses observed in HIV infected humans, it would have been obvious to one of ordinary skill in the art to have used the primate animal models of HIV as taught by Ruprecht with a weakened immune response resulting from inhibition of IFN type 1 production as taught by Mandl when performing screens for potential antiviral therapies. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to better understand the mechanism of any measured efficacy.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruprecht et al. “Ruprecht” (US PGPUB 2010/0092513) in view of Mandl et al. “Mandl” (Nature Medicine, 2008, 14(10):1077-1087) and further in view of Barry et al. “Barry” (The Journal of Immunoglogy, 2007:8002-8012).  The teachings of Ruprecht et al. and Mandl et al. are outlined above and incorporated herein. 
Regarding claims 3 and 4, the combination of Ruprecht and Mandi make obvious the method of Claim 1, yet dos not specifically teach further wherein the weakened immune response is result of depletion of CDS+ cells or B cells in the non-human primate. 
Mand, however, does teach the weakened immune response is result of inhibition of the type I IFN immune response (p. 1079, col 2, para 2 "a potent dual TLR7 and TLR9 antagonist, DV056 ... the addition of DV056 to rhesus macaque PBMCs stimulated with iSIV resulted in >90% inhibition of IFN-a production (Fig. 2b). Thus, SIV, like HIV, requires TLR7, TLR9 or both to induce a type I interferon response in both rhesus macaques and humans"), and the type I IFN immune response leads to CDB+T cell and B cell production and activation (p. 1078, col 2, para 2 to p. 1079, col 1, para 1 "Of particular importance in eliciting host responses to viral infections, pDCs produce large amounts of type I interferons (IFNs), resulting in the maturation of mDCs into efficient antigen-presenting cells and facilitating the induction of antiviral CD8+ T cell, CD4+ T cell, NK cell and B cell responses"; p. 1084, col 1, para 1 "The pDC-induced maturation of mDCs then enables efficient antigen presentation and stimulation of naive T cells, and IFN-a itself can directly amplify CD8+ T cell expansion after viral infections").
Barry teaches a method of generating a primate model of HIV infection wherein the primates had a weakened immune response due to depletion of CD8+ T cells (abstract "To assess the role that CD8+ T cells play in determining the virologic and immunologic features of nonpathogenic SIV infection in SMs, we transiently depleted CD8+ T cells in SIV-infected and uninfected SMs using a CD8.-specific Ab (OKT8F) previously used in studies of SIV-infected RMs. Treatment of SMs with the OKTBF Ab resulted in the prompt and profound depletion of CD8+ T cells"). 
It would have been obvious to one of ordinary skill in the art that the weakened immune response due to inhibition of IFN taught by Ruprecht would also be due to the depletion of T cells and B cells caused by the lack of IFN activation, and it further would have been obvious to one of ordinary skill in the art to manually deplete types of immune cells involved in the immune response to HIV/SIV in primate models as taught by Barry, in the model system taught by Ruprecht in view of Mandi.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to further isolate the mechanism of any potential antiviral therapeutics.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	
Claims 5, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruprecht et al. “Ruprecht” (US PGPUB 2010/0092513) in view of Mandl et al. “Mandl” (Nature Medicine, 2008, 14(10):1077-1087) and further in view of Sodroski et al. “Sodroski” (US Patent 5,654,195).
The teachings of Ruprecht et al. and Mandl et al. are outlined above and incorporated herein.
Regarding claims 5, 8 and 11, Ruprecht teaches the chimeric HIV composition further contains nucleotide sequences from the HIV1084i and SIV constructs (para (0130] "Two groups of newborn macaques were vaccinated (Group 1 and Group 3). Group 1 animals were given a combination of DNA expression plasmids encoding SIVgag-proteasel, HIVtat and HIV1084ienv ... Animals were rested and then given soluble protein boosts consisting of SIV Gag-Pol particles derived from recombinant vaccinia virus infected cells, HIV Tat and HIV1084i gp160").
Ruprecht in view of Mandl does not specifically teach the SIV construct is SIVmac239 vif.
Sodroski, however, teaches a chimeric HIV composition comprising nucleotide sequences from multiple HIV proteins and SIVmac239 vif (col 7, In 40-50 "We have found a vector which will produce a hybrid virus between HIV-1 and SIV (or HIV-2), which expresses HIV-1 envelope glycoproteins and is capable of replicating to high titers in animal systems such as monkeys, preferably macaque monkeys"; col 8, In 65-67 "the vector can be derived by using an infectious SIV provirus such as SIV.sub.mac 239 nef (virus) ... vif+"), that are used to produce HIV infection models in monkeys including macaques (col 6, In 40-44 "We have now discovered vectors that will produce chimeric viruses containing HIV-1 components. 
As a result of transfecting a cell with these vectors, replication competent viruses that are infectious in animal systems such as monkeys, mandrils, macaques, etc. can be produced"). It would have been obvious to one of ordinary skill in the art to use the SIV protein encoding vector components taught by Sodroski in the methods taught by Ruprecht in view of Mandl.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success in order to model the HIV infection with a representative immune system.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648